PER CURIAM.
In this workers’ compensation case, Claimant appeals an order of the Judge of Compensation Claims (JCC) dismissing Claimant’s petition for benefits (PFB). We reverse and remand because, as Claimant asserts, and as the Employer/Carrier concedes, the JCC erred in sua sponte dismissing the PFB after a hearing on a motion for sanctions requesting only attorney’s fees. Parties are entitled to notice of the issues to be determined at a hearing, and an order that is not in accord with the understanding with which the workers’ compensation hearing was undertaken and participated in is a denial of due process and must be reversed. See Sch. Dist. of Hillsborough Cnty. v. Dickson, 67 So.3d 1080, 1083 (Fla. 1st DCA 2011).
REVERSED and REMANDED for further proceedings.
BENTON, C.J., DAVIS, and MARSTILLER, JJ., Concur.